Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments, arguments and declarations have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 112 b rejection in the prior office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 8-10, 13-14 and 17 are pending in the application, and they are under the examination. 
This action is in response to the papers filed on 02/15/2022
 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 8-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leinweber (Leinweber and Diggins, Pub. No.: US 2012/0003710 A1, Publication date of 05 January 2012), as evidenced by Martin et al. (Cancer Letters; 2010; 291:142–149).
With regard to claim 8, claim recites “a) mixing a solution containing a carboxylic acid and/or a salt thereof, a cerium oxide support and a sample containing a nucleic acid having a higher order structure to adsorb said nucleic acid to said cerium oxide support”. In this regard, the specification discloses that the method of mixing the cerium oxide support with the sample containing nucleic acid and mixing time are not particularly limited (para 0061). Furthermore, the specification discloses that “a sample containing a carboxylic acid and a nucleic acid may be mixed in advance and then mixed with a cerium oxide support, or a carboxylic acid and a cerium oxide support may be mixed in advance and then mixed with a sample containing a nucleic acid” (para 
The disclosure of the specification also describes the method of mixing the cerium oxide support with the sample containing a nucleic acid is not particularly limited, for example, pipetting or mixing by inversion, or using an instrument such as a mixer or vortex; and the mixing time is not particularly limited, for example, 1 minutes, or a longer time (see para 0061). The specification also discloses using a column packed with the support (e.g. cerium oxide support) and passing through a sample containing the nucleic acid (para 0061). This exemplifies a type of mixing by mixing the support and the sample containing nucleic acid. 
Leinweber teaches a method of isolating biomolecules (e.g. nucleic acids, DNA, RNA, protein) from biological samples using nanoparticles (e.g. cerium oxide nanoparticles), and the use of nanoparticles in the collection, concentration, isolation and storage of biomolecules (e.g. nucleic acid) from biological fluid such as urine. (abstract, para 0003-0005, 0047,0051-0052, 0060 and Table 1). 
With regard to mixing and separating method steps of claim 8, Leinweber teaches a method of mixing a sample and nanoparticles (i.e. the “sample” is the mixture of nucleic acids from the urine and nanoparticles) with a solution containing a carboxylic acid. For example, first, Leinweber teaches mixing urine containing a nucleic acid with a 
Particularly, Leinweber teaches mixing urine with the nanoparticle suspension (i.e. the sample), and performing subsequence processing of the sample either for nucleic acid isolation process; or storage or transport the sample (see para 0060, 0063). 
For storage or transport, Leinweber teaches mixing propanol solution to above mixture (e. g. a pellet of nanoparticles with nucleic acids), performing centrifugation or by gravity to settle the pellet, removing the excess alcohol, and air-drying the pellet (para 0060). In paragraph 60, Leinweber teaches that this mixture is a “sample.”  This “sample” is a mixture of nucleic acid and nanoparticles. Then, Leinweber teaches mixing mixture nucleic acid sample and nanoparticleswith a solution containing extraction buffer for digestion reaction, whereas the extraction buffer contains EDTA (para 0060, para 0066, para 0068). This exemplifies a mixture of nucleic acid sample, nanoparticles, and EDTA, whereas EDTA is carboxylic acid (see specification para 0038) (Limitation of claim 14). Leinweber teaches mixing the mixture with gentle vortexing (see para 0066-0068). At this point, the teachings of Leinweber show having a solution with the sample containing a nucleic acid and nanoparticles; and carboxylic acid. Taken together, the above process are considered mixing a solution containing a carboxylic acid (i.e. EDTA) and a sample that contains both nucleic acid and nanoparticles support (e.g. cerium oxide support). Leinweber also teaches having nucleic acids-nanoparticles complexes from the method, this indicates adsorbing the nucleic acid to the nanoparticles (e.g. cerium oxide support) (see para 60, para 0066-0068, claims 1-6 and 11, 13, 14-15). 
With regard to “separating” method step”, Leinweber teaches that the digestion method step for the samples take about 1 hour or 10 minutes depending on the temperature used (see para 0066). After the digestion reaction method step, Leinweber teaches adding propranolol to the mixture to precipitate nucleic acids onto the nanoparticle, allowing the nanoparticles and nucleic acids settle into a pellet by gravity or centrifugation, and nucleic acids (e.g. DNA) bound to the nanoparticles can be sorted or eluted or concentrated for further analysis (see 0060). This indicates having the situation of “separating said cerium oxide support on which said nucleic acid was adsorbed from the mixture obtained in a)”.
Leinweber also teaches adding lithium chloride at the end of above reaction mixture and mixing with propanol (see para 0066). In addition, Leinweber teaches the above samples were either centrifuged or allowed to settle through gravity and propanol was added to it to evaporate to collect nanoparticles containing nucleic acids (see para 0067). 
With regard to isolating and detecting method steps of claim 8, claim recites “isolating said nucleic acid from cerium oxide support with nucleic acid obtained in b) by adding an eluent, d) detecting said nucleic acid collected in c) by a hybridization reaction or a nucleic acid amplification reaction”.
Leinweber teaches that the DNA bound to the nanoparticles can be stored or eluted for further analysis after performing the method steps, described above (see para 0060, 0066-0068). For this isolation method step, Leinweber teaches using isopropanol to isolate DNA and eluting DNA with 10M Tris buffer (see para 0067-0068) (Limitation of claim 17). 

With regard to claim 8, Leinweber does not exemplify having cerium oxide (as a metal oxide support) in the solution of a carboxylic acid, a metal oxide support and a sample containing a nucleic acid. However, Leinweber teaches the use of cerium oxide as a material useful as the nanoparticles in the method (see para 0049-0053). Leinweber further teaches the density of cerium oxide that is 7.1 g/cm3 (Table 1). Leinweber also teaches preferable densities of the nanoparticles to be used in the method, for example, a density between about 2 and about 7.5 (para 0053).

With regard to claims 9-10 and 13, claims are directed to detecting “nucleic acid having a higher order structure”. With regard to claim 9, which depends from claim 8, the claim recites “wherein said nucleic acid having a higher order structure has any of: a higher order structure having a basic structure of a base pair formation other than a base pair formation of A and T (U) pairing and G and C pairing, a higher order structure .

5.	Claims 8-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al. Pub. No.: US 2006/0166190 A1, publication date of 27 July 2006), in view of Leinweber (Leinweber and Diggins, Pub. No.: US 2012/0003710 A1, Publication date of 05 January 2012), as evidenced by Pignatelli (Pignatelli et al. Journal of Clinical Laboratory Analysis; 1995; 9:138-140) and Martin et al. (Cancer Letters; 2010; 291:142–149).
Xie teaches a method for amplifying a nucleic acid from a target cell or virus using inter alia, binding between a target cell, cellular organelle or virus with a magnetic microbead (abstract, para 0004). Xie teaches the method comprises contacting a 
	Xie teaches performing the method for a numbers of samples or liquid samples including a biological fluid (e.g. urine, blood, plasma) (see para 0027, 0025, 0038, 0057). Further, Xie teaches performing the method to detect target biological molecules (i.e. nucleic acids) from the whole blood using magnetic microbeads (see para 0057, 0069, Examples 1-4, para 0093-0100). Xie teaches the method of mixing a solution containing EDTA (i.e. carboxylic acid), magnetic microbeads, and a liquid biological sample (see para 0073-0076, 0093-100).
Particularly, Xie teaches the method of detecting DNA from human whole blood sample that comprises using the blood obtained from human anticoagulated with ACD (Example 3, para 0099), whereas ACD (acid-citrate dextrose) contains sodium citrate (abstract, p 138 col 2 para 3 in Pignatelli). Sodium citrate is a sodium salt of carboxylic acid. Thus, this exemplifies a solution containing a biological sample and carboxylic acid-salt. Xie teaches mixing magnetic microbeads which are suspended in Tris EDTA buffer and a biological sample which is anticoagulated blood mixed with Na2EDTA in a 
	Furthermore, Xie teaches the method step of “separating and isolating” as described above (see para 0004-0006). For example, Xie teaches immobilizing the magnetic microbead-DNA-anti-DNA conjugates from the mixture and discarding the supernatant; adding Tris-EDTA buffer to the conjugates to elute DNA (para 0099) (Limitation of claim 17). Xie teaches that the eluted DNA was added into a PCR system for further amplification (see para 0099), indicating having a nucleic acid amplification reaction or a hybridization reaction. Xie teaches detecting HLA-A allele gene in PCR assays, a complex moiety (e.g. nucleic acid-protein), circular DNA in bacteria, double stranded RNA or RNA or double stranded DNA in virus and DNA intermediate in virus   (para 0008, 0014, 0020, 0024, 0038, 0099). This shows detecting nucleic acid having a higher order structure. (Limitation of claim 10)
With regard to claim 8, Xie does not teach using cerium oxide support in the method, although Xie teaches using metal oxide particles. 
Leinweber teaches a method of isolating biomolecules (e.g. nucleic acids, DNA, RNA, protein) from biological samples using nanoparticles (e.g. cerium oxide nanoparticles), and the use of nanoparticles in the collection, concentration, isolation and storage of biomolecules (e.g. nucleic acid) from a biological fluid (abstract, para 
 Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have substituted using cerium oxide nanoparticles, as taught by Leinweber, in the method of using metal oxide particles as taught by Xie. Xie teaches using a number of metal oxide particles including iron oxides (see para 0039, para 0041, claims 1, 6-10). The teachings of both Xie and Leinweber show detecting a nucleic acid having a higher order structure (e.g. mismatch structure, loop structure, circular structure) via using a metal oxide support (e.g. cerium oxide) and a biological sample having nucleic acids, as described above. The use of ACD as anti-coagulant when the blood sample is used to isolate nucleic acids in the method (see para 0093, 0099-0100), in this case, the blood sample inherently has carboxylic salt of sodium citrate from ACD. Additionally, the teachings of both Xie and Leinweber show 
With regard to claims 9-10 and 13, claims are directed to detecting “nucleic acid having a higher order structure”. With regard to claim 9, which depends from claim 8, the claim recites “wherein said nucleic acid having a higher order structure has any of: a higher order structure having a basic structure of a base pair formation other than a base pair formation of A and T (U) pairing and G and C pairing, a higher order structure having a basic structure of a non-formation of A and T (U) base paring and G and C base paring, and a higher order structure formed as a result of distortion in the double helix structure having a basic structure of a base pair formation of A and T (U), and G and C” . With regard to claims 10 and 13, which depend from claims 8 and 9, respectively, the claims recite “wherein said nucleic acid having a higher order structure has any of: mismatch structure, bulge structure, loop structure, hairpin structure, dangling end structure, pseudoknot structure, branch structure, quadruplex structure, octaplex structure, triplex structure, and circular structure”. 
Xie teaches detecting HLA-A allele gene in PCR assays, a complex moiety (e.g. nucleic acid-protein), circular DNA in bacteria, double stranded RNA or RNA or double stranded DNA in virus and DNA intermediate in virus (para 0008, 0014, 0020, 0024, 
6.	Claims 8-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in Leinweber (Leinweber and Diggins, Pub. No.: US 2012/0003710 A1, Publication date of 05 January 2012), as applied to claims 8-10, 13-14 and 17 above, in view of Kim (Kim et al. Chem. Commun.; 2014; 50; 9577-9580), as evidenced by Martin et al. (Cancer Letters; 2010; 291:142–149).
The teachings of Leinweber, as applied to claims 8-10, 13-14 and 17 described above, are fully incorporated here.

Additionally, Kim provides insights of the properties of cerium oxide nanoparticles in detecting nucleic acids (see p 9577 col 1 para1 and col 2 para 3 through p 9578 col 1 para 1-2, Scheme 1). Kim teaches using cerium oxide nanoparticles to absorb nucleic acids and having different absorption spectra obtained from an assay comprised of cerium oxide nanoparticles and various concentration of target DNA (Scheme 1, Figure 1, see p 9579 col 2 para 1, Figure S1, Figure S3, Figure S5, Table S1).
Kim teaches mixing a sample containing the target DNA (that is subjected to PCR amplification) with cerium oxide nanoparticles (see p 9578 col 1 para1, pages 8-9 of the supplemental information). Kim teaches that target DNA will quickly adsorb on the surface of cerium oxide nanoparticles owing to electrostatic interactions between the negatively charged phosphate backbone and the positively charged surface of the nanoparticles (see p 9578 col 1 para1). Further, Kim teaches how to distinguish having target DNA on cerium oxide nanoparticles or not have target DNA on cerium oxide nanoparticles even by naked eye (see p 9578 col 1 para1). Specifically, Kim teaches 
 	Furthermore, Kim teaches using the method in diagnosing C. trachomatis using a human urine sample and suggest to use the method to detect single nucleotide polymorphisms coupled with allele-specific PCR (p 9579 col 2 lower). Kim teaches that “Cerium oxide nanoparticles (CeO2 NPs) have been shown to promote rapid oxidation reactions of various organic substrates that generate colored products without the need for additional oxidizing agents (e.g., H2O2). By employing CeO2 NPs, color generation takes place very rapidly within a few minutes, whereas other enzyme-like nanoparticles usually require several tens of minutes for color signal development” (p 9577 col 2 para 3, Figure 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skills in the art before the effective filing date to have modified the method of Leinweber, so as to have used cerium oxide nanoparticles to adsorb nucleic acids, as taught by Kim. Kim teaches mixing all three components (i.e. a solution containing carboxylic acid and/or carboxylic-acid salt, cerium oxide nanoparticles, and a sample containing DNA) together in the method. Furthermore, Kim evidences the use of cerium oxide nanoparticles to .

Response to Argument
The response traverses the rejection on pages 4-7 of the remarks mailed on 02/15/2022.
The response asserts that “Leinweber as evidenced by Martin fails to disclose detection of DNA having a higher order structure, the effect of cerium oxide or the effect of carboxylic acid (or its salt) in the presence of a higher order structure in the target nucleic acid”. The response asserts that “Leinweber describes an attempt to detect DNA from the tumor cells by applying YSZ-b particles to urine of lung cancer patients as discussed in para. [0105]. However, Leinweber concedes that an expected increase in the fraction of fragmented DNA associated with doses of erlotinib was not observed. That suggests that DNA originated from tumor cells seems not to be detected. Additionally, Leinweber admits that the origin of the DNA that was isolated is not known 
(A) This response is thoroughly reviewed and fully considered but not found persuasive. In this particular example (Example 15, para 105-107), Leinweber teaches that DNA was isolated from the from the urine from lung cancer patient before and after chemotherapy (i.e. Erlotinib) using YSZ-b particles (borate-passivated yttria-stabilized zirconia particles). With regard to the finding, Leinweber teaches detecting DNA before the treatment (B of Fig 9 A) and after the treatment (1 and 2 of Fig 9A); detecting PCR products before the treatment (B of Fig 9 B) and after the treatment (1 and 2 of Fig 9 B; and observing YSZ-b particles as a useful system for collecting urine DNA. Thus, this indicates usefulness of the particle in collection urine DNA. In addition, Leinweber teaches that if DNA from the lung tumor cells is filtered into the urine, an increase in the fraction of fragmented DNA may be detected after one and two doses of erlotinib, this was not observed in this situation; and often chemotherapy agents can slow the growth of normal rapidly dividing cells. This part of teachings of Leinweber indicate a number of factors to be considered to be able to detect DNA from the tumor cells in the urine (that is not related with the properties of the particles), for example, a correlation between the treatment, growth the cells, and ability of the tumor cells to be able to filter into the urine. Furthermore, Leinweber teaches detecting nucleic acids (e.g. higher order structure) in the method, for example, using Kaolin, Borate-Passivated Zirconia (ZrO-B), and borate
Passivated Yttria-Stabilized Zirconia (YSZ-B) particles to detect transrenal DNA or microRNA for cancer cells (see Examples 12 and 18, see the teachings in the rejection above).
With regard to the effect of cerium oxide, the response further asserts that “Even if Leinweber is interpreted as evidenced by Martin, one skilled in the art would conclude that ZrO2, YSZ, NiO, CeO2, Nd2O3, WO3 should be equally preferable to detect DNA having a higher order structure as seen from paras. [0051] to [0053] and Table 1” and “However, the experimental results in Table A below and the attached Declaration of Mr. Sekiguchi verify that support materials are not equivalents. Comparative Example B was conducted in the same method as Example 1, except that the support material was varied to be ZrO2. When ZrO2 was used as support (Comparative Example B), the target nucleic acid was not detected. In sharp contrast, the target nucleic acid was detected in high detection sensitivity (PCR efficiency) when CeO2 was used (Example 1). These results show that the detection sensitivity using CeO2 exceed the sensitivity using ZrO2. Presence of a property not possessed by the prior art is evidence of non­obviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (rejection of claims to compound structurally similar to the prior art compound was reversed because claimed compound unexpectedly possessed anti-inflammatory properties not possessed by the prior art compound)”. 

    PNG
    media_image1.png
    371
    758
    media_image1.png
    Greyscale

2 (Example 1) and ZrO2 (Example B), the density between CeO2 and ZrO2 are not the same, the support have different densities. Thus, it would not be able for one having skill in the art to decide which support has superior performance in detecting nucleic acid in relation to other. Leinweber teaches that nanoparticles have a density and a sedimentation velocity that allows them to maintain a colloidal suspension in solution for long enough to interact with the biomolecules of interest in a biological sample (see para 0049). This indicates having the effect of densities of the nanoparticles (e.g. CeO2 and ZrO2) in interacting with the nucleic acids in the test sample. 
The declaration was compared with the cited close prior art reference (Leinweber in this case), for example, comparing the method of Leinweber, for example, mixing metal oxide nanoparticles (e.g. ZrO2), solution comprising 10mM EDTA and other reagents, and a biological sample from a human having nucleic acid (e.g. urine sample from the patients)  isolating the DNA using 70% isopropanol and eluting the DNA with 10mM Tris (pH8) (e.g. see para 52, 57, 60, 64-68). The method shown in the declaration uses mixing ZrO2 support, solution comprising 0.1mM EDTA and 10 mM Tris-HCl and 100 ng of pUC19 (nucleic acid) and calculating the efficiency of the method by the real-time PCR. This indicates that the comparison, the invention in the declaration and the disclosure of the prior art reference, is not identical, in this regard, the deviation was not explained in the response. Thus, the significant explanation 
With regard to the effect to carboxylic acid, the response asserts that the presence of carboxylic acid improved the detection sensitivity when the target nucleic acid has a higher order structure (see page 5, Table B, Examples 8-10, Examples C-G).
The response further asserts that “Neither Leinweber nor Martin discloses, teaches or suggests these effects. Accordingly, the methods of Claims 8-10, 13, 14 and 17 are not obvious over Leinweber as evidenced by Martin”. 
(C) This response is thoroughly reviewed and fully considered but not found persuasive because the use of carboxylic acid (EDTA) with metal oxide support to isolate nucleic acids (that encompasses higher order structure nucleic acids) was well known in the art prior to the effective filing date of the invention, as exemplified in the teachings of Leinweber and other cited reference. Thus, this clearly indicates knowing use of carboxylic acid in isolation of nucleic acid including higher order structure prior to the effective filing date of the invention. In addition, the teachings of Leinweber exemplified isolating nucleic acids effectively including high order structure using carboxylic acid and metal support as described above. Thus, the rejection over Leinweber does not suggest additional modification of the carboxylic acid in the recited method. Leinweber does not exemplify having cerium oxide (as a metal oxide support) in the solution of a carboxylic acid, a metal oxide support and a sample containing a nucleic acid. In this regard, the rejection clearly suggests to have modified with using cerium oxide (as a metal oxide support) in a solution as taught by Leinweber (i.e. carboxylic acid, metal oxide support and a sample containing nucleic acid). 
2, YSZ, NiO, CeO2, Nd2O3, WO3 should be equally preferable to detect DNA having a higher order structure. However, as discussed above with respect to Table A, the detection sensitivity using CeO2, unexpectedly exceeds the sensitivity using ZrO2”.
Additionally, both Xie and Leinweber are silent about the effect of carboxylic acid (or its salt) in the presence of a higher order structure in the target nucleic acid shown in Table B and discussed above. 
This response is thoroughly reviewed and fully considered but not found persuasive. All above discussion (see paragraph A, B and C), with regard to the teachings of Leinweber, and the examiner’s response to the arguments and the declaration (e.g. Tables A-B and examples), are fully incorporated here.
Additionally, the teachings of Xie exemplifies combining a sample with carboxylic acid and/or carboxylic acid-salt with metal oxide particles in isolating nucleic acid. Thus, both teachings of Xie and Leinweber indicate that the effectiveness of carboxylic acid in isolating a wide-range of nucleic acid was well known prior to the effective filing date of the invention. According, it would have been prima facie obvious to one having ordinary 
The declaration was compared with the cited close prior art reference (Xie and Leinweber in this case). The method of Xie includes mixing metal oxide particles, solution comprising carboxylic acid or carboxylic salt (i.e. acid-citrate dextrose) and other reagents [e.g. 10 mM EDTA/25 mM Tris-HCl buffer pH 6.0)], and a biological sample having nucleic acid (e.g. blood) (see para 0039, 0073-0076, 0093-100). Leinweber include mixing metal oxide nanoparticles (e.g. ZrO2), solution comprising 10mM EDTA and other reagents, and a biological sample from a human having nucleic acid (e.g. urine sample from the patients)  isolating the DNA using 70% isopropanol and eluting the DNA with 10mM Tris (pH8) (e.g. see para 52, 57, 60, 64-68). The method shown in the declaration uses mixing ZrO2 support, solution comprising 0.1mM EDTA and 10 mM Tris-HCl and 100 ng of pUC19 (nucleic acid) and calculating the efficiency 
With regard to the rejection of claims 8-10, 13, 14 and 17 over Leinweber, in view of Kim, as evidenced by Martin, the response asserts that “none of Leinweber, Kim, or Martin teaches, discloses or suggests the effect of cerium oxide or the effect of carboxylic acid (or its salt) in the presence of a higher order structure in the target nucleic acid”; and “Leinweber failed to detect DNA originated from tumor cells as discussed above. Therefore, one skilled in the art would not be motivated to combine the disclosures of Kim and Leinweber to detect DNA having a higher order structure”. 
The response further asserts that “Furthermore, as discussed above, both Leinweber and Kim are silent about the effect of cerium oxide in the presence of a higher order structure in the target nucleic acid demonstrated in Table A above” and “Both Leinweber and Kim are also silent about the effect of carboxylic acid (or its salt) in the presence of a higher order structure in the target nucleic acid as demonstrated in Table B”. 
This response is thoroughly reviewed and fully considered but not found persuasive. All above discussion (see paragraph A, B and C), with regard to the teachings of Leinweber, and the examiner’s response to the arguments and the declaration (e.g. Tables A-B and examples), are fully incorporated here.


7. 	No claims are allowed.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634